DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Khan et al. (US 8,487,626 B2) (“Khan”) and in view of Thornton (US 7,357,178 B2).
Referring to claim 1: Khan teaches a downhole recording device, comprising:

a chassis 604 positioned radially within the longitudinal opening, the chassis connected to the housing centralizer by at least one radial connector (between receptacles 801; FIG. 8A), the chassis including a sensor mounting portion (FIG. 8A); and
a space 801 in the longitudinal opening and radially between the housing centralizer and the chassis, and allowing fluid communication 202 from the first end to the second end of the housing centralizer.
While Khan teaches the use of one end cap 502 (column 5, lines 27-34) which would allow for some fluid communication, Khan does not specifically teach an annular space in the longitudinal opening and radially between the housing centralizer and the chassis, the annular space allowing fluid communication from the first end to the second end of the housing centralizer.  Thornton teaches a downhole device, comprising:
a housing centralizer 240v having a first end and a second end, the housing centralizer having a longitudinal opening therein (Fig. 16(a));
a chassis 250v positioned radially within the longitudinal opening, the chassis connected to the housing centralizer by at least one radial connector (Fig. 16(b)); and
an annular space in the longitudinal opening and radially between the housing centralizer and the chassis, the annular space allowing fluid communication from the first end to the second end of the housing centralizer (Figs. 16(a) and 16(b); column 5, lines 15-17).

Referring to claim 2: Khan teaches the chassis including at least one downhole sensor 802 coupled to the sensor mounting portion.
Referring to claim 3: Khan teaches the housing centralizer including an end bevel (FIG. 4).
Referring to claim 4: Khan teaches the at least one radial connector including a plurality of radial connectors, the plurality of radial connectors being rotationally balanced around the chassis (FIG. 8A).
Referring to claim 5: While Thornton teaches the at least one radial connector can have a thicker and a thinner end (Fig. 16(b)), Khan and Thornton do not specifically teach the at least one radial connector being thicker adjacent the chassis than adjacent the housing centralizer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one radial connector taught by Khan and Thornton to be thicker adjacent the chassis than adjacent the housing centralizer because the configuration of the claimed at least one radial connector is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed at least one radial connector was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 6: Khan teaches a downhole tool, comprising:
a downhole tool 102 having a central bore 200; and
a downhole recording device 104, 802 positioned in the central bore (column 11, lines 28-41), the downhole recording device including:
a centralizer 300, 402 having a first end and a second end, the centralizer having a longitudinal opening therein (FIG. 4);
a housing 604 positioned radially within the longitudinal opening, the housing including a sensor mounting portion (FIG. 8A) and being connected to the centralizer by at least one connector (between receptacles 801; FIG. 8A); and
a space 801 in the longitudinal opening and radially between the centralizer and the housing, and allowing fluid communication 202 from the first end to the second end of the housing centralizer.
While Khan teaches the use of one end cap 502 (column 5, lines 27-34) which would allow for some fluid communication, Khan does not specifically teach an annular space in the longitudinal opening and radially between the centralizer and the housing, the annular space allowing fluid communication from the first end to the second end of the housing centralizer.  Thornton teaches a downhole tool, comprising:
a downhole tool having a central bore (Fig. 16(a)), the downhole tool including:
a centralizer 240v having a first end and a second end, the centralizer having a longitudinal opening therein;

an annular space in the longitudinal opening and radially between the centralizer and the housing, the annular space allowing fluid communication from the first end to the second end of the housing centralizer (Figs. 16(a) and 16(b); column 5, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Khan to include an annular space allowing fluid communication from the first end to the second end of the housing centralizer as taught by Thornton in order for the sensor portion to have more direct contact with fluid flow, to be able to record more data.
Referring to claim 7: Khan teaches the at least one connector being rotatable relative to the centralizer about a longitudinal axis (column 7, lines 30-36).
Referring to claim 8: Khan teaches the downhole recording device being entirely longitudinally within the downhole tool (FIG. 4).
Referring to claim 9: Khan teaches the housing having a removable sealing member 502 (in FIG. 6, the ‘502’ closer to ‘300’) with a rounded top section at a housing first end.
Referring to claim 10: While Khan inherent teaches the downhole tool has an occlusion percentage, Khan does not specifically teach the downhole tool having an occlusion percentage of less than 30%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified In re Aller, 105 USPQ 233.
Referring to claim 11: Khan teaches a system for measuring downhole parameters, comprising;
a bit 120 having a central bore 200 and a rotational axis;
a downhole recording device 104, 802 positioned in the central bore (column 11, lines 28-41), downhole recording device including:
a housing centralizer 300, 402 secured to the bit in the central bore (FIG. 4); and
a housing 604 connected to the housing centralizer using at least one radial connector (between receptacles 801; FIG. 8A), the housing including a chassis 600 and at least one sensor 802 coupled to the chassis; and
an annular space 801 located radially between the housing centralizer and the housing, with the at least one radial connector positioned in the annular space.
While Khan teaches the use of one end cap 502 (column 5, lines 27-34) which would allow for some fluid communication, Khan does not specifically teach the annular space allows fluid communication through the downhole recording device and into the central bore.  Thornton teaches a downhole system comprising:
a bit (column 3, lines 33-36); and
a downhole device positioned in a central bore, the downhole device including:

a housing 250v connected to the housing centralizer using at least one radial connector (Fig. 16(b)), the housing including a chassis 250v; and
an annular space located radially between the housing centralizer and the housing, with the at least one radial connector positioned in the annular space, wherein the annular space allows fluid communication through the downhole recording device and into the central bore (Figs. 16(a) and 16(b); column 5, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Khan to include an annular space allowing fluid communication through the downhole device as taught by Thornton in order for the sensor portion to have more direct contact with fluid flow, to be able to collect and record more data.
Referring to claim 12: Khan teaches the housing having a sealing 502 (in FIG. 6, the ‘502’ closer to ‘602’) member on a first end (column 5, lines 27-34), and being closed on a second end (in FIG. 6, the ‘502’ closer to ‘500’).
Referring to claim 13: While Khan teaches the housing including a member 606 between a sealing member 502 and the at least one sensor, Khan does not specifically teach the housing including a resilient member between a sealing member and the at least one sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the member taught by Khan to be resilient in order to better protect the system from damage.
Referring to claim 14: While Khan teaches contact between the housing centralizer and the wall of the central bore (FIG. 4) which would at least inherently produce friction which would restrict rotation, Khan does not specifically teach the housing centralizer including at least one locking feature rotationally locking the housing centralizer with respect to the central bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Khan to include at least one locking feature rotationally locking the housing centralizer with respect to the central bore in order to have more control of movement downhole and during operation.
Referring to claim 15: Khan teaches the housing centralizer being generally cylindrical and the central bore being generally cylindrical, the housing having an outer diameter that forms a friction fit with an inner diameter of the central bore (FIG. 4).
Referring to claim 16: Khan does not specifically teach the housing centralizer including a pin thread secured to a box thread on an inside surface of the central bore.  However, since there is no criticality provided for only one type of connection between the housing centralizer and the central bore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the housing centralizer and the central bore taught by Khan to be a pin thread secured to a box thread on an inside surface of the central bore as a matter of design choice.
Referring to claim 17: Khan teaches the housing centralizer being secured to the bit with a mechanical connector 400.
Referring to claims 18 and 19: While Khan teaches the bit including a bit head 120 connected to a pin 400, Khan does not specifically teach the housing centralizer being connected to the bit by compression between the bit head and the pin or by using a retaining ring at an uphole end of the bit.  However, since there is no criticality provided for only one type of connection between the housing centralizer and the bit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the housing centralizer and the bit taught by Khan to be by compression between the bit head and the pin or a retaining ring at an uphole end of the bit as a matter of design choice.
Referring to claim 20: While Khan teaches a seal 502 to seal the sensor assembly 104 within the deployment device 300 and to protect the sensor assembly 104 from the downhole environment (column 5, lines 27-34) Khan does not specifically teach the housing centralizer including at least one sealing ring between the housing centralizer and the central bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Khan to include at least one sealing ring between the housing centralizer and the central bore to protect the system from the downhole environment and/or to have more control over fluid and debris flow paths.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed December 23, 2020, with respect to the objection to claim 12 and the 35 USC 102 rejections have been fully considered and are persuasive.  The objection to claim 12 and the 35 USC 102 rejections have been withdrawn.
regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. Regarding the applicant’s arguments that Khan alone does not teach an annular space that allows for fluid communication through the recording device and into the central bore as claimed in amended claim 11, the examiner agrees.  However, regarding the applicant’s arguments that the combination of Khan in view of Thornton is improper, the examiner respectfully disagrees.  Khan teaches one or more caps 502, so if only one cap is used, there would inherently be some fluid communication at the uncapped end.  Further, the housing centralizer 300, 402 taught by Khan would still provide protection for the assembly, even in the absence of caps 502.  Therefore, the combination of Khan in view of Thornton to modify Thornton to include an annular space that allows for fluid communication is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


16 February 2021